Case: 14-15314    Date Filed: 07/14/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-15314
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:14-cr-00070-CG-B-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

TORREY GRIFFIN,

                                                          Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________


                                  (July 14, 2015)

Before HULL, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:

      Richard Shields, appointed counsel for Torrey Griffin, has moved to

withdraw from further representation of the appellant and has filed a brief pursuant
              Case: 14-15314    Date Filed: 07/14/2015   Page: 2 of 2


to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Griffin’s conviction and sentence are AFFIRMED.




                                         2